[Cite as State v. Baker, 2014-Ohio-2873.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                  :      OPINION

                 Plaintiff-Appellant/           :
                 Cross-Appellee,                       CASE NO. 2013-A-0020
                                                :
        - vs -
                                                :
MICHAEL D. BAKER,
                                                :
                 Defendant-Appellee,
                 Cross-Appellant.               :


Criminal Appeal from the Ashtabula County Court, Eastern Division.
Case No. 2011 TRC 845.

Judgment: Affirmed.


Nicholas A. Iarocci, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047-1092 (For Plaintiff-Appellant/Cross-Appellee).

William P. Bobulsky, William P. Bobulsky Co., L.P.A., 1612 East Prospect Road,
Ashtabula, OH 44004 (For Defendant-Appellee/Cross-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     Pursuant to Crim.R. 12(K), appellant/cross-appellee, the state of Ohio,

appeals the judgment of the Ashtabula County Court, Eastern Division, granting the

motion to suppress the results of appellee/cross-appellant, Michael D. Baker’s, blood

test results. Baker has filed a cross-appeal. Based on the following, we affirm.
      {¶2}    On March 6, 2011, a dark and rainy night, Trooper Charles Emery of the

Ohio State Highway Patrol was working the midnight shift. Dispatch received calls that

a pedestrian was walking eastbound in the westbound lane of U.S. 6 in Andover

Township. A subsequent call was received that the pedestrian had been struck by an

automobile resulting in the pedestrian’s death.

      {¶3}    Trooper Emery arrived at the scene of the incident and identified the driver

of the automobile as Baker. Baker was instructed to sit in the front of Trooper Emery’s

police car and complete an OH-3 Crash Statement Form. Baker complied. Trooper

Emery continued his investigation of the scene.

      {¶4}    Trooper Emery testified that upon returning to his vehicle, he detected a

“strong odor of alcohol.”   When asked if he had anything to drink, Baker advised

Trooper Emery that he was coming from a party where he had consumed approximately

6-7 beers.    Trooper Emery performed the HGN test and observed four clues of

impairment.    Baker then took a portable breath test.       After that, Trooper Emery

Mirandized Baker. Baker requested legal counsel.

      {¶5}    Trooper Emery then testified that it was standard procedure to draw blood

from anyone involved in a fatal crash. Baker consented to the blood draw. Trooper

Emery subsequently advised Baker of this procedure and also read to him the implied

consent form, Bureau of Motor Vehicles Form 2255. BMV Form 2255 notified Baker

that he was under arrest and of the consequences of refusing to take the blood alcohol

content (“BAC”) test, i.e., that he would lose his license if he did not comply with the

officer’s request for blood testing. Thereafter, Baker again consented to the blood draw.




                                            2
Baker was transported to Saint Joseph’s Hospital where Trooper Emery was able to

conduct additional field sobriety tests.

        {¶6}   After completion of the field sobriety tests, Trooper Emery escorted Baker

into the emergency room where his blood was drawn at 1:50 a.m. Trooper Emery

mailed the vials at approximately 6:00 a.m. The vials were not refrigerated during this

period of time. Baker’s blood test result was 0.095 grams of alcohol per one hundred

milliliters.

        {¶7}   On June 22, 2011, a traffic complaint was filed charging Baker with one

count of operating a motor vehicle under the influence, in violation of R.C.

4511.19(A)(1)(b).    Baker pled not guilty.       Baker filed a motion to suppress, and a

hearing was held. The trial court suppressed the results of Baker’s blood test, stating:

               As to the failure to refrigerate the sample, however, the court finds
               that this is not a de minimus shortcoming. It is clear that the
               sample was not refrigerated prior to sending same to the lab. What
               is more, this is a matter of policy, not an isolated instance. The
               regulations require refrigeration. Further, as defendant has pointed
               out, there are simply too many other areas and items which the
               State, in its duty to go forward with the evidence, failed to adduce.

        {¶8}   The state filed a timely notice of appeal, and Baker filed a notice of cross-

appeal. The state assigns the following assignment of error for our consideration:

        {¶9}   “The trial court erred in granting appellee’s motion to suppress.”

        {¶10} On appeal, the state asserts the trial court erred in granting Baker’s

motion to suppress, thereby excluding Baker’s blood sample. The state maintains it

substantially complied with the Ohio Administrative Code regulations and committed no

violation that would affect the reliability of Baker’s blood sample.




                                              3
      {¶11} At the outset, we note that our review of a decision on a motion to

suppress involves issues of both law and fact. State v. Burnside, 100 Ohio St.3d 152,

2003-Ohio-5372, ¶8. During a suppression hearing, the trial court acts as trier of fact

and sits in the best position to weigh the evidence and evaluate the credibility of the

witnesses. Id., citing State v. Mills, 62 Ohio St.3d 357, 366 (1992). Accordingly, an

appellate court is required to uphold the trial court’s findings of fact provided they are

supported by competent, credible evidence. Id., citing State v. Fanning, 1 Ohio St.3d 19

(1982). Once an appellate court accepts the trial court’s factual findings, the court must

then engage in a de novo review of the trial court’s application of the law to those facts.

State v. Lett, 11th Dist. Trumbull No. 2008-T-0116, 2009-Ohio-2796, ¶13, citing State v.

Djisheff, 11th Dist. Trumbull No. 2005-T-0001, 2006-Ohio-6201, ¶19.

             In any prosecution premised upon a violation of R.C. 4511.19, the
             result of a blood alcohol test is presumed valid unless the
             defendant first challenges the validity ‘by way of a pretrial motion to
             suppress.’ Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶24.
             Failure to file such a motion ‘waives the requirement on the state to
             lay a foundation for the admissibility of the test results.’ Id., quoting
             State v. French, 72 Ohio St.3d 446, 451. However, if the defendant
             challenges the validity of the test results by means of a pretrial
             suppression motion, the burden shifts to the state ‘to show that the
             test was administered in substantial compliance with the
             regulations prescribed by the Director of Health.’ Id. If the state
             satisfies this burden and creates a presumption of admissibility, ‘the
             burden then shifts to the defendant to rebut that presumption by
             demonstrating that he was prejudiced by anything less than strict
             compliance.’ Id., citing State v. Brown (1996), 109 Ohio App.3d
             629, 632, 672 N.E.2d 1050.

State v. Price, 11th Dist. Geauga No. 2007-G-2785, 2008-Ohio-1134, ¶18.

      {¶12} In his motion to suppress and at the hearing, Baker argued the state failed

to comply with Ohio Adm. Code 3701-53-05, the requirement that blood samples be

refrigerated when not in transit or under examination.



                                             4
       {¶13} Testimony at the suppression hearing revealed that Baker’s blood was

extracted at 1:53 a.m., and Trooper Emery mailed Baker’s blood sample to the lab at

6:00 a.m.    Trooper Emery did not refrigerate Baker’s blood after withdrawal, and

therefore, the blood sample remained unrefrigerated for approximately four hours and

ten minutes. The trial court found this period of non-refrigeration was “not a de minimus

shortcoming.”

       {¶14} Because Baker challenged the validity of the test results by means of a

pretrial motion, the burden shifted to the state to establish the admissibility of the

evidence either by showing the test was administered in substantial compliance with the

regulations prescribed by the Director of Health or by establishing the reliability of the

results through expert testimony. The concept that is necessary to understand is that if

the test was administered in substantial compliance with the regulations, no expert

testimony is required to establish reliability. If, on the other hand, the test was not

administered in substantial compliance, the reliability of the results must be established

by expert testimony.

       {¶15} The state cites this court’s opinion in Price, supra, to support its position

that failure to refrigerate a blood sample for four hours falls within the range of

substantial compliance. In Price, the state failed to refrigerate the appellant’s blood

sample for approximately six hours. We stated in Price that the lack of refrigeration for

a six-hour period raised concerns. Id. at ¶26. However, we noted that “‘the issue is the

reliability of the test results not the performance requirements of the Ohio Administrative

Code.’” Id., quoting State v. Brush, 5th Dist. Licking No. 04CA92, 2005-Ohio-3767, ¶24.

We then recognized that the testimony at the suppression hearing in Price established




                                            5
that, “due to the presence of the preservative in the blood sample, the lack of

refrigeration would not affect the reliability of the test results, even if bacteria were

present in the blood.” Id.

       {¶16} The instant case is readily distinguishable from Price. Here, there was

evidence that the blood sample was unrefrigerated prior to transit, in contravention to

Ohio Adm. Code 3701-53-05(F). When there is compliance with the Department of

Health regulations, the state does not have to establish a foundation for admissibility of

the blood test result. As a result of the state’s noncompliance, however, it was required

to establish a proper foundation for the admissibility of the result. Therefore, the state

was required to put forth evidence at the suppression hearing that the lack of

compliance with Ohio Adm. Code 3701-53-05(F) did not affect the reliability of the blood

test results.   Unlike Price, there was no testimony in this case that the lack of

refrigeration failed to affect the reliability of Baker’s blood test result. To the contrary,

Emily Adelman, an employee at the Ohio State Highway Patrol Crime Lab in the

Toxicology Unit, testified it is required that the blood draw kits be refrigerated—the only

time they are not to be refrigerated is when they are being tested or in transit. The state

did not introduce any testimony to demonstrate how the failure to refrigerate the sample

as required would or would not affect the reliability of the test results.

       {¶17} The concurring opinion suggests it would apply the holding in State v.

Burnside, supra. A careful reading of Burnside establishes it is in harmony with the

holding in both this case and Price. The Burnside Court made clear that, in the absence

of any evidence to the contrary, the court should not substitute its opinion for that of the

Director of Health.




                                              6
              This problem is particularly acute where, as here, the state has
              failed to proffer evidence that it complied with a particular regulation
              directly related to blood-alcohol testing. To state it succinctly: A
              court infringes upon the authority of the Director of Health when it
              holds that the state need not do that which the director has
              required. Such an infringement places the court in the position of
              the Director of Health for the precise purpose of second-guessing
              whether the regulation with which the state has not complied is
              necessary to ensure the reliability of the alcohol-test results. This
              approach further precipitates conflicting decisions from lower courts
              and impedes the public policy of achieving uniformity and stability in
              the law.

Id. at ¶33.

       {¶18} While this opinion is completely consistent with the holding in Burnside,

the concurring opinion suggests that lack of compliance somehow renders the evidence

completely inadmissible. That is simply not the case. Compliance with the regulations

established by the Director of Health creates a foundation for admissibility without the

need for an expert witness.       Lack of compliance does not relegate the evidence

inadmissible; it simply eliminates the state’s ability to have evidence admitted without

the necessary foundation. The state loses the presumption of admissibility when there

is a lack of compliance, and expert testimony becomes necessary to establish reliability.

The concurring opinion suggests that expert testimony is somehow not welcome in

these cases. If reliability is established by expert testimony, however, there is no basis

upon which to exclude it. In fact, when a proper foundation has been established,

expert testimony regarding a defendant’s intoxication has been admitted, even in the

absence of a blood alcohol test. State v. Knapp, 11th Dist. Ashtabula No. 2011-A-0064,

2012-Ohio-2354, ¶102.

       {¶19} The dissent suggests this opinion is not consistent with our decision in

Price. The Price opinion notes:



                                             7
             With regard to the second issue of non-refrigeration, we note that
             while non-refrigeration for the six hour period of time between when
             the sample was taken from Price and the time it was actually
             mailed does raise some concerns, the Fifth Appellate District has
             noted, ‘the issue is the reliability of the test results not the
             performance requirements of the Ohio Administrative Code.’ State
             v. Brush, 5th Dist. No. 04CA92, 2005-Ohio-3767, at ¶24 (citation
             omitted). [The Senior Forensic Chemist for the Lake County Crime
             Lab] testimony indicated that, due to the presence of the
             preservative in the blood sample, the lack of refrigeration would not
             affect the reliability of the test results, even if bacteria were present
             in the blood.

Price, supra, ¶26 (emphasis added).

      {¶20} In this case, there was no expert testimony that the presence of the

anticoagulant renders a sample reliable, despite the lack of refrigeration. The dissent,

however, cites to the testimony of the Ohio State Highway Patrol technician, Emily

Adelman, who stated the grey-topped vials contained an anticoagulant powder.

However, there was no attempt to qualify her as an expert capable of testifying to the

chemical effect of this powder.

      {¶21} In order to arrive at its conclusion, the dissent cites to expert testimony in

the trial record from Price to establish the reliability of the sample in this matter. The

dissent suggests the expert testimony from Price can be imputed to the record in this

case. Yet, there is no provision in the rules or laws of the state of Ohio that permits the

Ashtabula Municipal Court judge to consider expert testimony given in the Portage

County Municipal Court, in a different case, to a different judge.         The technician’s

testimony fails to establish the reliability of the test result in this case. Because there

was no evidence in our record establishing the test was reliable, our resolution of this

matter is inherently consistent with Price. The dissent asserts that “[w]hether there was

substantial compliance or not, placing the burden on the State to demonstrate reliability



                                             8
is a misapplication of the law. Burnside, ¶32-33.” This is not the proposition of law in

Burnside at ¶32-33. If the state has not substantially complied and seeks to have the

result admitted, the burden is most definitely on the state to prove the reliability of such

result.

          {¶22} The dissent further suggests that because there was evidence of a period

of days when the sample was in the mail, the refrigeration requirement should be

ignored; however, that is exactly what a unanimous Ohio Supreme Court indicated we

should not do in Burnside.         Id. at ¶32-37.   The Director of Health imposed that

requirement for some reason, and judges should not substitute their own scientific

assessment for that of the Director. This, in fact, is the key concept stated in Burnside

at ¶32-33.

          {¶23} Based on the foregoing, the state’s assignment of error is without merit.

          {¶24} On cross-appeal, Baker assigns the following assignments of error for our

review:

                [1.] The trial court erred in failing to grant Appellee’s Motion to
                Suppress evidence based upon the absence of probable cause to
                detain Appellee.

                [2.] The trial court erred in failing to grant Appellee’s Motion to
                Suppress evidence based upon the undertaking of field sobriety
                tests and blood tests of Appellee without probable cause.

                [3.] The trial court erred in failing to grant Appellee’s Motion to
                Suppress evidence by admitting and considering evidence of field
                sobriety tests without establishing applicable standardized testing
                procedures.

                [4.] The trial court erred in failing to grant Appellee’s Motion to
                Suppress evidence by considering and admitting evidence and
                results of the testing of appellee’s blood.




                                               9
             [5.] The trial court erred in failing to grant Appellee’s Motion to
             Suppress evidence obtained by the State following Appellee’s
             specific request to terminate questioning and speak to an attorney.

      {¶25} Based on our disposition of the state’s assignment of error, Baker’s

assignments of error are moot.

      {¶26} Based on the opinion of this court, the judgment of the Ashtabula County

Court, Eastern Division, is hereby affirmed.



COLLEEN MARY O’TOOLE, J., concurs in judgment only with a Concurring Opinion,

DIANE V. GRENDELL, J., dissents with a Dissenting Opinion.


                                 ____________________


COLLEEN MARY O’TOOLE, J., concurs in judgment only with a Concurring Opinion.

      {¶27} I concur with the result reached in this case, but write separately, as I

believe the analysis approved by this court in Price, supra, is fundamentally flawed.

The writing judge approves Price, and distinguishes it. I would overrule that case.

      {¶28} The purpose of a motion to suppress is to protect the rights of a defendant

by eliminating from trial evidence secured illegally, generally in violation of a

constitutional right. State v. Pizzino, 11th Dist. Portage Nos. 2012-P-0079 and 2012-P-

0080, 2013-Ohio-545, ¶10. In this case, Mr. Baker consented to the blood draw, so any

issue regarding how that evidence was obtained is waived. The question before us is

whether the test results of the blood sample obtained are admissible to prove Mr.

Baker’s guilt, due to the failure by the authorities to comply with the Ohio Administrative




                                            10
Code, and the Director of Health’s requirements for the transportation and storage of

blood samples.

       {¶29} Ohio Adm.Code 3701-53-05(F) provides: “While not in transit or under

examination, all blood and urine specimens shall be refrigerated.” The language is

mandatory.     Recognizing the difficulties in requiring the authorities to meet such

stringent requirements, the Supreme Court of Ohio approved “substantial compliance”

with regulations regarding alcohol testing, so long as a defendant does not show

prejudice. State v. Plummer, 22 Ohio St.3d 292, syllabus (1986). In Plummer, the urine

sample in question might have been unrefrigerated for approximately three hours and

25 minutes to five hours and 25 minutes. Id. at 294-295.

       {¶30} In 2003, the Supreme Court revisited the substantial compliance issue, in

Burnside, supra. Speaking through late Chief Justice Moyer, the court stated:

       {¶31} “Although we have not had occasion to expound upon the substantial-

compliance standard, appellate courts have developed two approaches to determine

whether the state has substantially complied with Ohio Adm.Code 3701-53-05. One

approach is to consider whether the noncompliance rendered the test results unreliable.

See, e.g., State v. Gray (1980), 4 Ohio App.3d 47, 50, 51, * * *. Under this approach, a

court will conclude that the state has substantially complied with the Department of

Health regulations if the alleged deviation did not affect the reliability of the test results.

Id. The other approach for determining substantial compliance is to consider whether

the alleged deviation prejudiced the defendant. See, e.g., State v. Zuzaga (2001), 141

Ohio App. 3d 696, 701, * * *. Under this approach, a court will conclude that the state




                                              11
has substantially complied with the Department of Health regulations so long as the

alleged deviation did not cause an erroneously higher test result. Id.

      {¶32} “The import in denominating between these two approaches lies not in

understanding the difference between them, but rather in recognizing the similarity: both

require a judicial determination of what effect, if any, noncompliance had on the alcohol-

test results. This determination, however, often requires judges to speculate why the

Director of Health adopted a given regulation. One judge, charged with determining

whether the failure to strictly comply with a regulation rendered alcohol-test results

unreliable, deplored the fact that ‘most judges, myself included, do not know enough

about chemistry, physics, or scientific testing so as to be able to know why the

Department of Health adopted some of the required procedures.

      {¶33} “‘(* * *)

      {¶34} “‘(* * *) Thus, since I cannot know whether there was substantial

compliance in this case, I am left with having to guess.’ State v. Mitchell (Mar. 31,

1995), 6th Dist. No. L-92-227, 1995 Ohio App. LEXIS 1225, * * *(Grey, J., dissenting).

      {¶35} “This sentiment is not surprising when one considers the more

fundamental problem with such a method of determining admissibility: a judicial

determination that an alcohol test, although not administered in strict compliance with

the alcohol-testing regulations, is reliable and therefore admissible may subvert the rule-

making authority and the statutory mandate of the Director of Health.         Indeed, the

General Assembly instructed the Director of Health--and not the judiciary--to ensure the

reliability of alcohol-test results by promulgating regulations precisely because the

former possesses the scientific expertise that the latter does not. See R.C.




                                            12
4511.19(D)(1).     Notwithstanding this statutory mandate, however, courts have

concluded that the state need not show strict compliance with the regulations prescribed

by the Director of Health if a judge deems the test results reliable. The problem, of

course, is that such an approach is inconsistent with R.C. 4511.19, which provides that

compliance with the regulations, rather than a judicial determination as to reliability, is

the criterion for admissibility. See Cincinnati v. Sand (1975), 43 Ohio St.2d 79, * * *.

       {¶36} “This problem is particularly acute where, as here, the state has failed to

proffer evidence that it complied with a particular regulation directly related to blood-

alcohol testing. To state it succinctly: A court infringes upon the authority of the Director

of Health when it holds that the state need not do that which the director has required.

Such an infringement places the court in the position of the Director of Health for the

precise purpose of second-guessing whether the regulation with which the state has not

complied is necessary to ensure the reliability of the alcohol-test results. This approach

further precipitates conflicting decisions from lower courts and impedes the public policy

of achieving uniformity and stability in the law.       Painter, Ohio Driving Under the

Influence Law (2003), Section 9.3, 116.

       {¶37} “Nevertheless, we are cognizant that if ‘we were to agree (* * *) that any

deviation whatsoever from the regulation rendered the results of a (test) inadmissible,

we would be ignoring the fact that strict compliance is not always realistically or

humanly possible.’ Plummer, 22 Ohio St.3d at 294, * * *. Precisely for this reason, we

concluded in Steele that rigid compliance with the Department of Health regulations is

not necessary for test results to be admissible. [State v.] Steele, 52 Ohio St.2d[187] at

187, * * *[(1977)] (holding that the failure to observe a driver for a ‘few seconds’ during




                                             13
the 20-minute observation period did not render the test results inadmissible). To avoid

usurping a function that the General Assembly has assigned to the Director of Health,

however, we must limit the substantial-compliance standard set forth in Plummer to

excusing only errors that are clearly de minimis. Consistent with this limitation, we have

characterized those errors that are excusable under the substantial-compliance

standard as ‘minor procedural deviations.’ State v. Homan (2000), 89 Ohio St.3d 421,

426, * * *.” (Emphasis sic.) (Parallel citations omitted.) Burnside, supra, at ¶28-34.

       {¶38} In sum, Burnside mandates that, in order to avoid the judiciary usurping

the statutory authority of the Director of Health, only “de minimis,” or “minor procedural

deviations” from Ohio Adm.Code 3701-53-05 meet the substantial compliance test. And

yet, the courts of appeals have approved ever-increasing periods of time during which

blood and urine samples may go unrefrigerated as “substantial compliance.” See, e.g.,

State v. Schneider, 1st Dist. Hamilton No. C-120786, 2013-Ohio-4789, ¶22 (Hendon,

P.J., dissenting).   In Schneider, the First District found that leaving a urine sample

unrefrigerated for almost 19 hours was in substantial compliance with Ohio Adm.Code

3701-53-05. Id.

       {¶39} I respectfully disagree that the issue in this case is whether the state bears

the burden of proving test results reliable. As the writing judge correctly notes, the

results are presumed reliable unless a motion to suppress is filed. Since a motion to

suppress was filed, the burden shifted to the state to prove substantial compliance with

the Director of Health’s regulations. I respectfully disagree that substantial compliance

may be proven by expert testimony showing the results were reliable, in fact. The

state’s burden relates to the regulations, not the results. This is what Burnside requires:




                                            14
that the state proffer “evidence that it complied with a particular regulation.” (Emphasis

added.) Burnside at ¶33. If the state can do so, the burden shifts back to the defendant

to show prejudice due to lack of strict compliance.

      {¶40} I respectfully contend that the procedure approved by this court in Price,

supra, which the majority finds viable, conflicts with the standard set forth in Burnside.

Effectively, the state is allowed to make substantial deviations from the requirement set

forth at Ohio Adm.Code 3701-53-05 – that blood and urine samples “shall” be

refrigerated “[w]hile not in transit or under examination” – by putting in evidence expert

testimony that these substantial deviations have not affected the validity of any test

results. At that point, the defendant must then show, by expert testimony, that the

results are unreliable. In effect, this transfers to the courts the Director of Health’s

authority to issue regulations on the subject, which the Supreme Court of Ohio forbids.

      {¶41} Further, we are all aware the Rules of Evidence generally do not apply at

suppression hearings: the trial court may rely on hearsay, and any credible evidence, all

of which may be excluded from trial. See, e.g., State v. Ladigo, 7th Dist. Mahoning No.

05 MA 201, 2006-Ohio-3475, ¶21-24. But the effect of the procedure adopted by the

writing judge in this case, and based on that approved in Price, supra, is to create a

battle of experts – in a setting where the rules applicable to expert testimony, such as

Evid.R. 702, do not apply. This raises a myriad of questions. How does a trial court

judge between the credibility of the battling experts, without Evid.R. 702 as guidance? If

a motion to suppress is either denied or granted, and the losing party chooses to

appeal, what standards can, or should, be employed by the courts of appeals on

review? If a motion to suppress is denied, and the matter nevertheless continues to




                                           15
trial, would the trial court’s judgment on the battle of the experts occurring at the

suppression hearing have precedential value at trial? Apart from these legal questions,

there is the question of expense, and judicial economy. Under the procedure approved

in this case, both the state and the defendant must be prepared to fund two

appearances by their respective expert witnesses.

        {¶42} I respectfully believe the best procedure would be to apply the holding in

Burnside, and find that substantial compliance with Ohio Adm.Code 3701-53-05, and

similar regulations issued by the Director of Health, only occurs when any deviations

from the procedures prescribed are de minimis.1 In this case, I fully agree with the

learned trial judge that the violation was not de minimis, and that the results of the tests

on the blood sample required suppression.

        {¶43} I concur in judgment only.


                                      ____________________


DIANE V. GRENDELL, J., dissents with a Dissenting Opinion.

        {¶44} In affirming the trial court’s suppression of the results of Baker’s blood

test, the majority not only disregards this court’s own precedent in State v. Price, 11th



1. In State v. Mayl, 106 Ohio St.3d 207, 2005-Ohio-4629, a decision post-dating Burnside, the court
again referred to periods of non-refrigeration of a blood or urine sample of up to five hours as being in
substantial compliance with the regulation. Mayl at ¶50, fn. 2. It did so relying on the even earlier
decision in Plummer, supra. Id. I respectfully disagree with the dissent, and other courts, which conclude
that this reference means substantial compliance with the regulation occurs despite such extended
periods of non-refrigeration, when the sample is not being tested or transported. See, e.g., State v.
Hutson, 1st Dist. Hamilton Nos. C-060274, C-060275, and C-060276, 2007-Ohio-1178, ¶14. The
reference to Plummer in Mayl is not essential to the decision in the latter case, which was decided on
other grounds. Further, it seems to run counter to the decision in Burnside, which specifically clarified
Plummer, and held that “substantial compliance” with the Director of Health’s regulations only occurs
when a violation of them is de minimis. I agree with the learned trial judge in this case that the extended
period of non-refrigeration which occurred is simply not a de minimis infringement of the applicable
regulation.


                                                   16
Dist. Geauga No. 2007-G-2785, 2008-Ohio-1134, but distorts the settled law regarding

the admissibility of such tests. Accordingly, I respectfully dissent.

       {¶45} “In determining the admissibility of alcohol-test results regulated by Ohio

Adm.Code 3701-53-05, * * * [t]he state must * * * establish that it substantially complied

with the alcohol-testing regulations to trigger the presumption of admissibility.” State v.

Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 27. The Supreme

Court has advised that the substantial compliance standard should be applied “to

excus[e] only errors that are clearly de minimis.” State v. Mayl, 106 Ohio St.3d 207,

2005-Ohio-4629, 833 N.E.2d 1216, ¶ 49. For example, the court recognized that the

“[f]ailure to refrigerate a sample for as much as five hours has been determined to

substantially comply with Ohio Adm.Code 3701-53-05(F).” Id. at ¶ 50, fn. 2.

       {¶46} In Price, this court held that there was substantial compliance with Ohio

Administrative Code 3701-53-05(F)2 where a police officer retained a blood specimen in

an unrefrigerated state for six hours before mailing the specimen. Price at ¶ 26. Our

decision is wholly consistent with the decisions of other appellate districts. See State v.

Neale, 5th Dist. Licking No. 2011 CA 00090, 2012-Ohio-2530, ¶¶ 33-36 (specimen

unrefrigerated for four and a half hours prior to mailing); State v. Schneider, 1st Dist.

Hamilton No. C-120786, 2013-Ohio-4789, ¶ 7, 18-19 (specimen unrefrigerated for

nineteen hours prior to mailing).

       {¶47} In the present case, Baker’s blood specimen was unrefrigerated for a little

over four hours, yet the majority eschews this court’s precedent in Price and holds that

the State failed to establish a proper foundation for the admissibility of the test results.


2. Ohio Adm.Code 3701-53-05(F):     “While not in transit or under examination, all blood and urine
specimens shall be refrigerated.”


                                               17
The majority insists that Price stands for the proposition that, when the State fails to

comply with the Administrative Code, it is “required to establish a proper foundation for

the admissibility of the [test] result.” Supra at ¶ 18. Thus, the majority implies that, in

Price, this court found a violation of the Administrative Code. On the contrary, this court

held “that Trooper Smith’s retention of the blood specimen in an unrefrigerated state for

six hours before mailing was [not] a violation,” recognizing “‘the fact that strict

compliance is not always realistically or humanly possible.’” Price, 2008-Ohio-1134, at

¶ 26, quoting Burnside at ¶ 34.

       {¶48} The majority’s application of the Price case is both legally and factually

incorrect.

       {¶49} Factually, the majority would distinguish Price on the grounds that, in the

present case, “there was no testimony * * * that the lack of refrigeration failed to affect

the reliability of Baker’s blood test result.” Supra at ¶ 18. In Price, we recognized that,

“[w]ith regard to the question of whether an anticoagulant or chemical preservative was

present in the vacuum tube containing Price’s blood sample, [there was] * * * testimony

* * * that the tube containing Price’s sample had a grey cap, which indicates the tube in

question contained both potassium oxalate, an anticoagulant, and sodium fluoride, a

preservative.” Price at ¶ 25.

       {¶50} In the present case, Trooper Charles Emery testified that he provided the

paramedic at St. Joseph Health Center (Eric. R. Fabian) with two “clear glass vials with

grey tops” to collect a blood sample.      Fabian testified that he collected the blood

samples with a “sterile” 23-guage butterfly needle into the vials with grey caps. Emily

Adelman, a technician with the Ohio State Highway Patrol’s crime laboratory, testified




                                            18
that the grey tops signify that the vials “contain our anticoagulant powder in them before

they have the blood * * * put into them.” As in Price, there was full compliance with the

requirement that the “[b]lood shall be drawn with a sterile dry needle into a vacuum

container with a solid anticoagulant.” Ohio Adm.Code 3701-53-05(C).

       {¶51} Contrary to the majority’s position, this case is not readily distinguishable

from Price.    This conclusion is a legal conclusion and does not, as the majority

incorrectly states, require us to “impute” the expert testimony from the Price case.

Rather, a comparison of the State’s testimony from the Price case with the testimony in

the present case demonstrates substantial compliance in both cases. In Price, the

specimen went unrefrigerated for six hours before mailing. In the present case, the

specimen went unrefrigerated for a little over four hours.         The majority justifies its

disparate conclusion in the present case by asserting “there was no evidence * * *

establishing the test was reliable,” and thus concluding that the result in the present

case is consistent with Price. Supra at ¶ 23.

       {¶52} As is more fully discussed below, compliance, not reliability, is the

determinative issue.      The evidence in the present case establishes substantial

compliance with the administrative regulations without imputing any testimony from the

Price case.

       {¶53} The majority opinion also distorts the legal process for analyzing

compliance with the Administrative Code. The majority correctly states the law in this

regard: “[T]he result of a blood alcohol test is presumed valid * * *. However, if the

defendant challenges the validity of the test results * * *, the burden shifts to the state ‘to

show that the test was administered in substantial compliance with the regulations




                                              19
prescribed by the Director of Health.’ * * * If the state satisfies this burden * * *, ‘the

burden then shifts to the defendant * * * [of] demonstrating that he was prejudiced by

anything less than strict compliance.’” (Citations omitted.) Supra at ¶ 13.

       {¶54} Applying the law stated to the present situation, the first issue is whether

there was substantial compliance with the Code. As demonstrated above, a delay of

four hours, under this court’s and other courts’ precedents, constitutes substantial

compliance. Here, the analysis should end and the evidence of Baker’s blood test be

deemed admissible.

       {¶55} The majority fails to make any determination as to whether the four hour

delay was substantial. Instead, the majority writes that “the state’s noncompliance * * *

required [it] to put forth evidence at the suppression hearing that the lack of compliance

with OAC 3701-53-05(F) did not affect the reliability of the blood test results.” Supra at

¶ 18. This analysis distorts the law as stated by the majority. If the four hour delay is

less than substantial compliance, the results must be deemed inadmissible. There is no

precedent for the State remedying a failure to substantially comply by “establish[ing] a

proper foundation * * * that the lack of compliance * * * did not affect the reliability of the

* * * results.” If there was substantial compliance, then the burden was with Baker to

demonstrate prejudice. Whether there was substantial compliance or not, placing the

burden on the State to demonstrate reliability is a misapplication of the law.

       {¶56} Again, the majority asserts that it is “necessary to understand” that, if “the

test was not administered in substantial compliance, the reliability of the results must be

established by expert testimony.” Supra at ¶ 16. Ohio law, however, does not allow for




                                              20
the State to cure a defect in substantial compliance through expert testimony on

reliability.

        {¶57} In Burnside, the Ohio Supreme Court recognized that there were two

approaches for applying the substantial-compliance standard.            The one approach

considers “whether the noncompliance rendered the test results unreliable.” 100 Ohio

St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, at ¶ 28. “Under this approach, a court will

conclude that the state has substantially complied with the Department of Health

regulations if the alleged deviation did not affect the reliability of the test results.” Id.

This is recognizably the approach adopted by the majority.            The other approach

considers “whether the alleged deviation prejudiced the defendant.” Id.

        {¶58} The Ohio Supreme Court rejected the approach that requires the courts to

adjudicate the reliability of test results: “a judicial determination that an alcohol test,

although not administered in strict compliance with the alcohol-testing regulations, is

reliable and therefore admissible may subvert the rule-making authority and the

statutory mandate of the Director of Health.” Id. at ¶ 32. Not only does the majority’s

approach place “the court in the position of the Director of Health for the precise

purpose of second-guessing whether the regulation with which the state has not

complied is necessary to ensure the reliability of the alcohol-test results,” but it “further

precipitates conflicting decisions from lower courts and impedes the public policy of

achieving uniformity and stability in the law.” Id. at ¶ 33.

        {¶59} A careful reading of the Ohio Supreme Court’s decision in Burnside

undermines the majority’s position that “[t]he state loses the presumption of admissibility




                                             21
when there is a lack of compliance, and expert testimony becomes necessary to

establish reliability.” Supra at ¶ 20. The two positions cannot be reconciled.

      {¶60} Finally, the majority’s preoccupation with the four hour delay overlooks the

fact that the blood sample was unrefrigerated for a period of ten days while it was “in

transit.” Compared to the ten day period during which the sample was in transit, a delay

of four hours is hardly substantial.      Schneider, 2013-Ohio-4789, at ¶ 18 (“it is

undisputed that a specimen is generally not refrigerated while in the mail; thus, the

delay in mailing Schneider’s specimen was inconsequential”). This does not suggest

that the refrigeration requirement should be ignored; as emphasized above, the

determinative issue is compliance with the Administrative Code.            Rather, when

considering whether there was substantial compliance with the Code, the relative

amounts of time that the sample remains unrefrigerated prior to and during transit is a

relevant consideration.

      {¶61} For the foregoing reasons, I respectfully dissent and would reverse the

decision of the court below.




                                           22